Case 1:19-cr-00201-LMB Document 134 Filed 10/18/19 Page 1 of 2 PagelD# 730

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

19 CCT +7 P 259

UNITED STATES OF AMERICA, CLEA YS OS IST COURT
ALE MARDI A, VIRGINIA

 

Case No. 1:19-CR-201

V.
FILED UNDER SEAL

GEORGE AREF NADER,

 

Defendant.

 

DECLARATION OF TIMOTHY H. MCCARTEN IN SUPPORT OF DEFENDANT’S
MOTION TO DISMISS COUNT THREE OF THE INDICTMENT

I, Timothy H. McCarten, declare as follows:

1. I am an attorney with the law firm of Latham & Watkins LLP, counsel of record
for Defendant George Aref Nader in this case. I am admitted to practice law in the Commonwealth
of Virginia and am a member in good standing of the United States District Court for the Eastern
District of Virginia. I submit this declaration in support of Defendants’ Motion to Dismiss Count
Three of the Indictment. I am competent to testify to the matters stated herein.

2. Attached hereto as Exhibit 1 is a true and correct copy of a May 2, 2002 FBI
memorandum, as produced by the Government at US-00000862-70.

3. Attached hereto as Exhibit 2 is a true and correct copy of an August 3, 2018 FBI
Electronic Communication, as produced by the Government at US-00000571-76.

4, Attached hereto as Exhibit 3 is a true and correct copy of a February 13, 2018 FBI

Electronic Communication, as produced by the Government at US-00000001-3.
Case 1:19-cr-00201-LMB Document 134 Filed 10/18/19 Page 2 of 2 PagelD# 731

I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that this declaration was executed on October 7, 2019, in Washington, D.C.

XE WN VYL_

/T imothy H. McCarten (#77044)
555 Eleventh St., NW
Suite 1000
Washington, D.C. 20004
Tel: (202) 637-2200
Fax: (202) 637-2201
Timothy.McCarten@Iw.com

mM
